Citation Nr: 1225040	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-37 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for tinnitus, on appeal from an initial grant of service connection.

2.  Entitlement to a compensable evaluation for hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from July 1968 to April 1970. 

This matter is on appeal to the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida. This decision granted service connection for tinnitus; a 10 percent evaluation was assigned. A noncompensable evaluation for hearing loss right ear was confirmed. 

The record reflects that the appellant originally requested that he be given the opportunity to provide testimony before the Board.  In conjunction with 38 C.F.R. § 20.700, a Board Hearing was scheduled for September 22, 2010.  The appellant was notified of that hearing date but then failed to appear for that hearing.  Since that time, the appellant has not sought another hearing.  Hence, it is the determination of the Board the appellant would not be adversely affecting by processing of the claim. 

The issue of entitlement to a compensable evaluation for hearing loss of the right ear is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The appellant's tinnitus has been assigned a 10 percent schedular evaluation, which is the maximum schedular evaluation authorized by law. 



CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for the appellant's service-connected tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In the instant case the facts are not in dispute.  Resolution of the service member's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  As will be shown below, the Board finds that the appellant is already receiving the maximum disability rating available for tinnitus under the applicable rating criteria.  Furthermore, regardless of whether the appellant's tinnitus is perceived as unilateral or bilateral, the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

The Veteran has requested an increased evaluation for tinnitus. The RO denied the Veteran's request because under Diagnostic Code 6260 the maximum evaluation for tinnitus is 10 percent.  The Veteran appealed that decision to the Board. 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b)  and Diagnostic Code 6260, which limits a Veteran to a single disability evaluation for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with the lumbar myositis is severe.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected tinnitus is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to disability evaluation in excess of 10 percent for tinnitus is denied.  


REMAND

The record reflects that in November 2006, the appellant underwent a VA Audiological Examination.  The Veteran claims that his hearing loss has gotten worse since that time and the hearing test results are readings that are more than five years, eight months old.  A current examination should be afforded the appellant before an appellate decision on the merits of his claim. 

Accordingly, further appellate consideration will be deferred and the case is remanded to the RO/AMC for the following actions: 

1.  The AMC/RO should arrange for the appellant to be examined by VA audiologist in order to determine the extent of his hearing loss.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the examination.  Any indicated tests and studies should be conducted, including audiometric testing for puretone thresholds and speech reception threshold and all findings should be reported in detail. 

The claims folder and this Remand must be made available to the examiner for review prior to the examination.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  The examiner should specifically address whether the condition has any effect on appellant's ability to work or be employed.  

2.  Following completion of the foregoing, the RO/AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


